Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, have both been amended to define that the particles of the sprayed coating flatten but then states “such that coating components have a longer running distances in a circumferential direction” but it is not understood what these “coating components” are.  Are these the particles and the sprayed coating remains as a series of flattened particles or is there some other component or a chemical reaction taking place that alters the particles into the coating components, if so what makes a coating component?  How does it have a longer running distance in the circumferential direction?  The claims define the method as a thermal spray method which would appear to allow the particles once sprayed to bond forming a homogenous coating, how does a homogenous coating have separate components that can be considered to have a longer running distance?  A homogenous coating is ultimately one continuous layer and wouldn’t have separate components.  If the coating does form a homogenous coating, as it is believed it would, there would be no separate particles to define this way and the flattening of the particles would be an intermediate product, the intermediate product having particles as the coating is applied but in the final product there are no separate particles.  What are the coating components and how are they being formed?
The same recitation is also making a comparison of the coating components as “having a longer running distance in a circumferential direction” but what this is longer than has not been recited.  What is the longer running distance longer than?  To make a comparison of one thing being longer than something else both parts need to be recited.
For the purpose of examination is its being assumed that the particles flattening is an intermediate feature that is present when the part is being made but the final product is a homogenous coating or at least one where the particles are bonded to form a solid “sliding layer”.  Based on this assumption “by means of a thermal spray method…flatten when the particles hit the axle or the intermediate layer during spraying and are oriented in a direction of rotational movement is a product by process limitation” just like how “thermal spraying method” is being treated the same as in the non-final and in the apparatus claim is a product-by-process recitation.  The “coating components” are not understood as explained above and for the purpose of examination any coating around a cylindrical object will be considered as meeting this recitation.  Based on this the same prior art as previously applied remains applicable to the claims as explained below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AT 509624 (AT624).
Regarding claim 1, AT624 discloses a wind turbine gearbox (transmission housing, see at least the abstract of the attached translation), in particular a planetary gearbox (see abstract and figure 1), having at least one gear (4) mounted on an axle (8), for which purpose a sliding layer (15) is arranged between the gear (4) and the axle (8), wherein the sliding layer (15) is either sprayed [product-by-process limitation, see MPEP 2113] directly onto the axle or, onto a further layer that is provided on the axle, the further layer forming an intermediate layer between the axle and the sliding layer by means of a thermal spray method (see attached translation page 5, paragraph beginning with “However” which states bearing/sliding layer can be made by coating the pin [axle 8] directly, in other words the axle has the sliding layer applied to it in the form of a coating, regarding “sprayed” and “thermal spraying method”, these are processes that apply coatings and are product-by-process recitations that do not structurally limit the claim, see mpep 2113, since the reference discloses that the sliding layer can be directly applied as a coating to the pin/axle of the gear the final structure is anticipated); and wherein particles of the sliding layer flatten when the particles hit the axle or the intermediate layer during spraying and are oriented in a direction of rotational movement of the at least one gear [as stated in the rejection above this appears to be a feature of the intermediate product, the final product being a homogenous coating, since it’s a feature of the intermediate product it is not limiting the final product or the recitation remains a product-by-process recitation] such that coating components have a longer running distance in a circumferential direction (as best understood, since the coating is on a cylindrical object it is believed that the “components” thereof have a longer running distance in a circumferential direction).
Regarding claim 2, AT624 discloses that the sliding layer (15) consists of or comprises a material selected from a group comprising consisting of aluminum base alloys, bismuth base alloys, silver base alloys, and copper base alloys (see bottom of page 4 in attached translation, paragraph beginning with “preferably”).
Regarding claim 3, AT624 discloses that a polymer-based running-in layer is arranged on the sliding layer (see bottom of page 4, paragraph beginning with “There is also”).
Regarding claim 4, AT624 discloses that two sliding layers (at 15 in figure 2 on the left hand side, same coating is applied in the region of 16 on the right side) arranged at an axial distance from one another are sprayed [product-by-process] onto the axle (8, see attached translation page 5, paragraph beginning with “However”) by means of a thermal spaying method (product-by-process).
Regarding claim 5, AT624 discloses that the particles comprise hard particles and/or soft phase particles are embedded in the sliding layer (see bottom of page 4, paragraph beginning with “There is also”).
Regarding claim 6, AT624 discloses that the hard particles are selected from a group comprising consisting of metal oxides, metal nitrides, metal carbides, metal borides, and metal silicides (see page 6, paragraph beginning with “preference”, disclosing the hard particles as oxides, nitrides or carbides) and/or that wherein the soft phase particles are selected from a group comprising consisting of graphite, hexagonal BN, and metal sulphides sulfides.
Regarding claim 7, AT624 discloses a wind turbine having a rotor and a generator, wherein a wind turbine gearbox, in particular a planetary gearbox, which is operatively connected to the rotor and the generator is arranged between the rotor (5) and the generator (see page 2 of the translation, first paragraph in the “Description” section which discloses a wind turbine, rotor and generator with the gearing transmission [gearbox] being between the rotor and generator), wherein the wind turbine gearbox is designed according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over  AT 509624 (AT624), in view of Tucker, USP 3,941,903.
Regarding claims 8 and 10, AT624 discloses an axle (8) for a wind turbine gearbox, in order to make the final product the axle (8) has been provided and the axle has been coated directly with a sliding layer (15, see attached translation page 5, paragraph beginning with “However” which states bearing/sliding layer can be made by coating the pin [axle 8] directly).
AT624 does not disclose that in producing the axle the coating is specifically applied using a thermal spraying method [clm 8], and more specifically a thermal spraying method selected from a group consisting of flame spraying, plasma spraying, cold spraying, and laser spraying [clm 10].
Tucker teaches a method of applying a wear-resistant material, the material being the same general grouping of material disclosed by AT624 and in the instant application, wherein the material is applied using a thermal spraying method and more specifically plasma or flame spraying (see columns 1-2 and column 5, lines 2-10).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify AT624 and apply the coating using any previously known application technique, including thermal spraying, which sprays particles onto another member, and more specifically using plasma or flame spraying, as taught by Tucker, since using a known technique to apply the same type of coating (again AT624 and Tucker disclose the same type of material composition as that disclosed in the instant application) provides the same predictable result of forming the coating on another member.  Substituting the generic methodology of coating in AT624 for a specific coating method that does the same thing and provides the same final result is not inventive but is rather a matter of substituting one known methodology for another which is within the level of ordinary skill in the art.
With regards to the recitation “wherein particles of a spraying material used…have a longer running distance in a circumferential direction”: this recitation is not defining an additional method step but rather what occurs during spraying and the final product.  This does not appear to be further limiting the method of producing the axle and as noted above the features of the coating components and the longer running distances are indefinite.  However, if it later determined this is not the case, particles that are sprayed on another surface tend to deform upon contacting said surface, this would be “flattening” of the particles and when sprayed on a cylindrical surface, as would be the case in the combination of above, the particles would tend to wrap around the axis of the cylindrical surface, as the cylindrical surface is a shaft this would be “oriented in a direction of rotational movement”.
Regarding claim 9, AT624 in view of Tucker discloses that the particles contained in a spraying material comprise hard particles and/or soft phase particles and wherein the hard particles and the soft phase particles are kept in the solid form during spraying on (AT624 and Tucker both disclose the presence of hard particles in the material composition, (see bottom of page 4, paragraph beginning with “There is also” in AT624 and column 2, lines 3-14 and column 3, line 32-column 4, line 2 of Tucker, the hard particles remain intact during spraying as they are ultimately suspended in the matrix material (base material), the disclosure of Tucker is also the same group of material applied using the same specific method defined by claim 10, these specific methods would operate the same leaving the hard particles intact).
Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument relative to the prior art rejection is focused on the newly added language which has been found to be indefinite.  However, the language of the argument, relative to the apparatus claims, does not match the current claim language.  In the remarks Applicant states AT 509624 does not disclose that “the particles of the sliding layer are oriented in a direction of the rotational movement” but the remarks don’t address the rest of the recitation regarding the coating components and longer running direction.  The argument appears as if the intent is to state that the coating is a series of independent particles but this would appear to be inconsistent with the method recited as thermal spraying tends to create at least some bonding between the particles to form a homogenous coating.  Thus the remarks in this case don’t act to clarify the meaning of the claim, as best understood it appears that AT 509624 anticipates the apparatus claims.
With regards to the method claims and the reference to Tucker Applicant argues that the disclosure of Tucker defines a final bearing material that consists “of a lamellar structure of interlocking and overlapping microscopic leaves mechanically bonded to each other and to said substrate” and not leaves that are oriented in the direction of the rotational movement.  However, this argument appears to be supporting the position above that a thermal spray method, in which Tucker is directed toward, forms a bonded layer.  The disclosure uses thermal spraying so wouldn’t this also create a bonded layer?  If so, are the “coating components” in claim 1 and 8 some form of a leave structure?  Possibly flattened particles that are bonded together?  The flattened particles being the coating components?  If this is the case wouldn’t any particle sprayed on a cylindrical surface result in the particles flattening and wrapping around the cylindrical surface creating an elongated leave structure of the final coating?  If so wouldn’t this be the result of applying the coating of AT 509624 with the method disclosed by Tucker?  Or are there additional method steps that are required to form the elongated structure that Applicant is claiming?
Applicant further argues that one skilled in the art is not motivated to look for a method to improve lubricity of the material in relation to Tucker.  However this argument is not understood and does not appear to be consistent with the rejection.  The rejection is not making improvements to Tucker but rather teaching a specific known application method of a coating to a different device.  One having ordinary skill in the art at the time of filing has the knowledge and ability to select any known method to apply a coating layer as the application method is not new, novel or inventive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656